         Case 1:21-mj-00436-GMH Document 7 Filed 06/03/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA,                     )
                                              )
       v.                                     )       No. 21-mj-436
                                              )
SEAN MICHAEL MCHUGH,                          )
                                                  )
                       Defendant.             )
                                              )

       UNOPPOSED MOTION FOR STAY OF TRANSPORTATION ORDER

       Defendant Sean McHugh, by and through counsel, and with the consent of the

government, respectfully moves the Court to order the United States Marshal Service not

transport the defendant to Washington, D.C. until the resolution of his bond review. In support

of this motion, the defendant provides the following facts:

       1. On May 24, 2021, Mr. McHugh was charged by complaint for alleged violations of

            18 U.S.C. §1752(a)(1), (a)(2), and (a)(4), 40 U.S.C. §§ 5104 (e)(2)(D), and (e)(2)(F),

            18 U.S.C. § 231(a)(3), 18 U.S.C. §111(a)(1) and (b), and 18 U.S.C. § 1512(c)(2).

       2. On May 27, 2021, Mr. McHugh was arrested in Auburn, CA and appeared in the

            Eastern District of California on May 28, 2021 for a removal hearing. Mr. McHugh

            requested a detention hearing and the court scheduled one for June 1, 2021.

       3. On June 1, 2021, Mr. McHugh was ordered detained pending trial after a detention

            hearing and ordered to be committed to the District of Columbia.

       4. Mr. McHugh plans to request that the Court review the detention decision of the

            Honorable United States Magistrate Judge Kendall J. Newman.

       5. In light of the impending motion for a bond review, Mr. McHugh respectfully
          Case 1:21-mj-00436-GMH Document 7 Filed 06/03/21 Page 2 of 2




            requests that the Court issue an Order staying the transportation order entered on

            June 1, 2021.

        6. Mr. McHugh remaining in Sacramento pending his bond review before this Court

            would save enormous time and resources in the event that he is ultimately ordered to

            be released.

       Based on the above circumstances, Mr. McHugh respectfully requests that the Court

grant the attached proposed order staying the transportation order entered on June 1, 2021.

                                              Respectfully submitted,

                                              A. J. KRAMER
                                              FEDERAL PUBLIC DEFENDER

                                                      /s/

                                              Maria N. Jacob
                                              Assistant Federal Public Defender
                                              D.C. Bar No: 1031486
                                              625 Indiana Avenue, N.W., Suite 550
                                              Washington, D.C. 20004
                                              (202) 208-7500
                                              Maria_Jacob@fd.org
